DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 25, 28 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 lines 3-4, and Claim 25 lines 3-4, the limitation “outer surface of that portion of the proximal end of the housing” is a lack of antecedent basis, as “that portion of the proximal end” is not claimed in Claim 16 or Claim 22, nor earlier in Claim 19 or Claim 25. For the purposes of examination, the examiner is interpreting “outer surface of that portion of the proximal end of the housing” to mean “outer surface of the proximal portion of a proximal end of the housing”, and the limitation should be amended accordingly.

Regarding Claim 28 line 3, “the proximal end of the housing” is a lack of antecedent basis, and should be amended to “a proximal end of the housing”.

Regarding Claim 35 lines 1-2, “the medicament delivery member” is a lack of antecedent basis, and should be amended to “the medicament delivery member sleeve”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-32 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cowe (US 2015/0273158).
Claim 16, Cowe teaches a safety mechanism (seen in Fig. 1B) for a medicament delivery device (Fig. 1B, (10)) for preventing activation thereof in the event of mechanical shock, which safety mechanism comprises: 
a medicament delivery member sleeve (Fig. 1B, (40)), 
a proximal flange (seen in Fig. 1B and [0048], wherein the proximal end of the delivery member sleeve (40) has radially flexible arms (47)) provided at the proximal end of the medicament delivery member sleeve (40), which proximal flange has a first radially flexible arm (Fig. 1B, (47)) extending longitudinally in the distal direction, 
a housing (Fig. 1B, (30)) having a central proximal opening (seen in Fig. 1A at (32)) arranged to receive a distal portion of the medicament delivery member sleeve (as seen in Fig. 1B-1C), wherein the medicament delivery member sleeve (40) is axially displaceable inside the housing (30) from an extended position to a retracted position relative to the housing ([0058] wherein (30, 40) axially slide relative to one another from an extended position to a retracted position), and 
a cover (Fig. 2A, the cap (80)) having a distal opening forming a channel arranged to receive the medicament delivery member sleeve and the housing (seen in Fig. 2A, wherein both (40, 30) are received by a distal opening located by the flanges (84), and the channel formed within (80)), 
wherein the housing (30) has a proximal portion (Fig. 1C, seen at the groove (36)) arranged between the first radially flexible arm (47) and the outer surface of the medicament delivery member sleeve (40) when the medicament delivery member sleeve is displaced from the extended position towards the retracted position ([0048] wherein the groove (36) 
wherein the channel (Fig. 2A, within (80)) is dimensioned such that, when the housing (30) is received by the cover (80), there is a radial distance between the inner surface of the cover and the outer surface of the proximal portion which is less than a radial dimension of the first radially flexible arm, preventing the medicament delivery member sleeve from obtaining its retracted position (seen in Fig. 2C-2D, and explained in [0054], wherein the radial distance is less than the radial dimension of the radially flexible arm(s), and the retracted position is prevented).

Regarding Claim 17, Cowe teaches the safety mechanism as claimed in claim 16, wherein in the distal direction the radial distance between the inner surface of the cover (Fig. 2A, (80)) and the outer surface of the proximal portion (Fig. 1C, (36)) decreases from initially being greater than a radial dimension of a distal end of the first radially flexible arm (seen in Fig. 2A, wherein the inner surface of (80) decreases from greater radial dimensions in the distal end, to smaller radial dimensions at the proximal end of (80)).

Regarding Claim 18, Cowe teaches the safety mechanism as claimed in claim 16, wherein the first radially flexible arm (Fig. 1C, (47)) is arranged to bear against the outer surface of the proximal portion (Fig. 1C, (36)) in the retracted position ([0054] wherein (36) interacts with (46) of the flexible arms (47) to bear against the outer portion of (36) when in the retracted position).

Regarding Claim 19, Cowe teaches the safety mechanism as claimed in claim 16, wherein the proximal flange has a body (seen in Fig. 1B and [0048], wherein the proximal end of the delivery member sleeve (40) has a body, and also has radially flexible arms (47)), wherein the first radially flexible arm (47) extends from the body (seen in Figs 1B, 1C), from a radial distance corresponding to the radial dimension of the outer surface of that portion of the proximal end of the housing (Fig. 1B, (30)) which is axially aligned with the first radially flexible arm ([0054] wherein (36) interacts with (46) of the flexible arms (47) to bear against the outer portion of (36) when in the retracted position, therefore (30) axially aligns with (47)).  

Regarding Claim 20, Cowe teaches the safety mechanism as claimed in claim 16, wherein the first radially flexible arm (Fig. 1C, (47)) is inclined relative to the central axis of the medicament delivery member sleeve (Fig. 1C and [0056], wherein (47) is inclined slightly relative to the central axis of the sleeve (40)).  

Regarding Claim 21, Cowe teaches the safety mechanism as claimed in claim 20, wherein the radial distance to the first radially flexible arm (Fig. 1C, (47)) increases in the distal direction (seen in Fig. 1C, wherein radial distance of flexible arms (47) increase in the distal direction towards (46)).  

Regarding Claim 22, Cowe teaches the safety mechanism as claimed in claim 16, wherein the proximal flange (seen in Fig. 1B and [0048]) has a second radially flexible arm (Fig. 

Regarding Claim 23, Cowe teaches the safety mechanism as claimed in claim 22, wherein the first radially flexible arm (Fig. 1B, (47)) and the second radially flexible arm (Fig. 1B, (47)) are arranged in a common plane parallel with the longitudinal axis of the medicament delivery member sleeve (seen in Fig. 1B, wherein (47) are arranged parallel with the longitudinal axis of (40)).  

Regarding Claim 24, Cowe teaches the safety mechanism as claimed in claim 22, wherein the second radially flexible arm (Fig. 1B, (47)) is arranged to bear against the outer surface of the proximal portion (Fig. 1C, (36)) in the retracted position ([0054] wherein (36) interacts with (46) of the flexible arms (47) to bear against the outer portion of (36) when in the retracted position).  

Regarding Claim 25, Cowe teaches the safety mechanism as claimed in claim 22, wherein the proximal flange has a body (seen in Fig. 1B and [0048], wherein the proximal end 

Regarding Claim 26, Cowe teaches the safety mechanism as claimed in claim 22, wherein the second radially flexible arm (Fig. 1B, (47)) is inclined relative to the central axis of the medicament delivery member sleeve (Fig. 1C and [0056], wherein (47) is inclined slightly relative to the central axis of the sleeve (40)).  

Regarding Claim 27, Cowe teaches the safety mechanism as claimed in claim 26, wherein the radial distance to the second radially flexible arm (Fig. 1C, (47)) increases in the distal direction (seen in Fig. 1C, wherein radial distance of flexible arms (47) increase in the distal direction towards (46)).

Regarding Claim 28, Cowe teaches the safety mechanism as claimed in claim 22, wherein the first radially flexible arm (Fig. 1B, (47)) and the second radially flexible arm (Fig. 1B, (47)) each extend at least two thirds of the distance from the proximal flange (seen in Fig. 1B and [0048]) to the proximal end of the housing (Fig. 1B, (30)) in the extended position of the medicament delivery member sleeve (Fig. 1C, annotated below, wherein member sleeve (40) 

    PNG
    media_image1.png
    559
    507
    media_image1.png
    Greyscale


Regarding Claim 29, Cowe teaches the safety mechanism as claimed in claim 22, wherein the channel (Fig. 2A, within (80)) is dimensioned such that there is a distance between the inner surface of the cover and the outer surface of the proximal portion which is less than a radial dimension of the second radially flexible arm (seen in Fig. 2C-2D, and explained in [0054], wherein the radial distance is less than the radial dimension of the radially flexible arms (47)).  

Claim 30, Cowe teaches a medicament delivery device (Fig. 1B, (10)) comprising a safety mechanism (seen in Fig. 1B) as claimed in claim 16.  

Regarding Claim 31, Cowe teaches the safety mechanism as claimed in claim 16, wherein the proximal flange (seen in Fig. 1B and [0048]) is integrated with the medicament delivery sleeve member (Fig. 1B, (40)).  

Regarding Claim 32, Cowe teaches the safety mechanism as claimed in claim 16, wherein the medicament delivery sleeve member (Fig. 1B, (40)) comprises a first tongue extension and a second tongue extension forming a distal end portion of the medicament delivery sleeve member (Fig. 1B, wherein (40) forms a first tongue extension, and the segment indicated at (60) forms a second tongue extension, forming the distal end portion of the medicament sleeve member).  

Regarding Claim 34, Cowe teaches the safety mechanism as claimed in claim 16, wherein a proximal portion of the medicament delivery member (Fig. 1B, (40)) comprises a generally cylindrical form (as seen in Fig. 1B, wherein the form is generally cylindrical).  

Regarding Claim 35, Cowe teaches the safety mechanism as claimed in claim 16, wherein the medicament delivery member (sleeve, according to examiner interpretation, Fig. 1B, (40)) is biased in a proximal direction (as seen in Fig. 1B and explained in [0047], wherein (40) is biased towards the extended position (therefore is biased in the proximal direction)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cowe (US 2015/0273158).
Regarding Claim 33, Cowe teaches the safety mechanism as claimed in claim 32.
While Cowe teaches having a first tongue extension and second tongue extension which are arranged on opposite sides, Cowe does not explicitly teach wherein the first tongue extension and the second tongue extension are arranged on opposite sides relative to a longitudinal central axis of the medicament delivery device. However, as the instant disclosure describes the “the first tongue extension and the second tongue extension are arranged on opposite sides relative to a longitudinal central axis of the medicament delivery device” as being merely preferable, and does not describe the arrangement of ‘the first and second tongues’ as contributing any unexpected results to the system. As such, parameters such as the arrangement of ‘the first and second tongues’ are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date that the limitation of the “the first tongue extension and the second tongue extension are arranged on opposite sides relative to a longitudinal central axis of the medicament delivery device” would be dependent on the actual application of the system and, thus, would be a design choice based on the actual application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783